Cupp, J.
*387{¶ 1} This is an original action filed by relators, the Ohio General Assembly, Ohio Senate President Bill Harris, and Ohio House of Representatives Speaker Jon Husted, to compel respondent, Ohio Secretary of State Jennifer Brunner, to treat 2006 Am.Sub.S.B. No. 117 as a duly enacted law and to fulfill all of her duties as set forth in R.C. Chapter 149 regarding the law.
{¶2} Former Governor Bob Taft had filed the unsigned bill with former Secretary of State J. Kenneth Blackwell on the last business day of their terms of office, but Secretary of State Brunner reconveyed the bill to Governor Ted Strickland upon his request on the first day of their terms of office. The governor then returned the bill on the same day to the secretary of state with his veto.
{¶ 3} This case raises an issue of first impression and has been ably presented by the parties and the various amici curiae. In this case, we decide only whether Am.Sub.S.B. No. 117 had become a law before January 8, 2007, when Governor Strickland and Secretary Brunner took office, and thus whether the governor’s attempted veto of Am.Sub.S.B. No. 117 on that date was effective.
I
{¶ 4} The Ohio Senate passed Am.Sub.S.B. No. 117 on October 26, 2005, during the 126th General Assembly, and the clerk of the Ohio Senate signed that engrossed bill.1 On December 14, 2006, the Ohio House of Representatives passed Am.Sub.S.B. No. 117, and the clerk of the Ohio House of Representatives signed that engrossed bill. On that same date, the Ohio Senate concurred in Am.Sub.S.B. No. 117, and the clerk of the Ohio Senate signed that engrossed bill. The bill was enrolled2 and signed by the Senate president and the Speaker of the House.
*388{¶ 5} On December 21, 2006, the Ohio House of Representatives adjourned for the legislative session, or adjourned “sine die.”3 On Tuesday, December 26, 2006, the Ohio Senate — and thus the General Assembly — adjourned sine die.
{¶ 6} On Wednesday, December 27, 2006, 13 days after the General Assembly passed Am.Sub.S.B. No. 117, the governor was presented with Am.Sub.S.B. No. 117. The clerk of the Ohio Senate conferred with members of the governor’s staff to coordinate an appropriate date for the presentation of the bill, along with other bills, and it was determined that December 27 would be the date of presentment.
{¶ 7} On the last business day of Governor Taft’s term of office, which was Friday, January 5, 2007, the governor filed Am.Sub.S.B. No. 117 with the office of the Ohio secretary of state. As noted in the Governor’s Office Bill Record, the secretary of state received and signed the bill.
{¶ 8} The Governor’s Office Bill Record is a paper journal that is the property of the governor, but is located in the secretary of state’s office as a matter of convenience because of its size and weight. According to R.C. 107.10(A), the record is a “register of every bill passed by the general assembly that has been presented to the governor, in which is entered the number of the bill, the date the bill was presented to the governor, and the action taken on it by the governor and the date of the action.” Most of the information contained in the register is filled in by the governor’s staff, and that information is not altered by the secretary of state’s staff. For administrative purposes, the secretary of state also maintains electronic records concerning legislation filed in the office, and the secretary makes these records readily available to the public.
{¶ 9} The governor neither vetoed nor signed the bill. Instead, the governor issued a January 5 press release specifying that he had “decided to allow Amended Substitute Senate Bill 117 [to] become law without [his] signature.”
{¶ 10} On Monday, January 8, 2007, the first day of the terms of office of Governor Ted Strickland and Secretary of State Jennifer Brunner, the governor requested that the secretary “return” Am.Sub.S.B. No. 117 to him. The governor specified that he was requesting the immediate return of the bill to him for further review because “the 10-day presentment period for that bill [had] not yet concluded.” On that same date, the secretary of state complied with the governor’s request. Still later on January 8, 2007, the governor reconveyed *389Am.Sub.S.B. No. 117 to the secretary of state along with his message that he was vetoing the bill.
{¶ 11} The Governor’s Office Bill Record notes that Am.Sub.S.B. No. 117 was presented to the governor on December 27, that the governor acted upon it on January 4, and that the bill was delivered to, and filed with, the secretary of state on January 5, 2007. The bill record also shows that the bill was returned to the governor on January 8 and that the governor delivered it back to the secretary on that same date along with his veto of the bill. The secretary’s electronic record, however, merely notes that Am.Sub.S.B. No. 117 was filed on January 8, 2007, and that it was vetoed.
II
{¶ 12} On February 2, 2007, about three and one-half weeks after the veto, relators, the Ohio General Assembly, Ohio Senate President Bill Harris, and Ohio House of Representatives Speaker Jon Husted, filed this action for a writ of mandamus to compel respondent, Secretary of State Jennifer Brunner, to (1) “change the entry in both the paper and electronic Journals she keeps to reflect the fact that Amended Substitute Senate Bill No. 117 was not vetoed and was filed with the Secretary of State on January 5, 2007,” (2) “set forth in both the paper and electronic Journals she keeps that any referendum petitions challenging Amended Substitute Senate Bill No. 117 must be filed with the Secretary of State within 90 days of the filing of Amended Substitute Senate Bill No. 117 on January 5, 2007,” (3) “maintain and preserve Amended Substitute Senate Bill No. 117, as filed by Governor Taft on January 5, 2007, and make accurate records available to the Legislative Service Commission so that it can fulfill its codification duties,” and (4) “fulfill each of the duties and obligations imposed by Chapter 149 of the Revised Code with respect to Amended Substitute Senate Bill No. 117.” Both Harris and Husted had voted for Am.Sub.S.B. No. 117.
{¶ 13} After the secretary filed a motion to dismiss, we granted an alternative writ, issued an expedited schedule for briefing and the submission of evidence, and set the case for oral argument. State ex rel. Ohio Gen. Assembly v. Brunner, 113 Ohio St.3d 1421, 2007-Ohio-1280, 863 N.E.2d 175. In addition, various amici curiae submitted briefs.
{¶ 14} This cause is now before the court for a consideration of the merits.
III
{¶ 15} The secretary of state asserts that this case should be dismissed because relators lack standing. “A preliminary inquiry in all legal claims is the issue of *390standing.” Cuyahoga Cty. Bd. of Commrs. v. State, 112 Ohio St.3d 59, 2006-Ohio6499, 858 N.E.2d 330, ¶ 22. “It has been long and well established that it is the duty of every judicial tribunal to decide actual controversies between parties legitimately affected by specific facts and to render judgments which can be carried into effect.” Fortner v. Thomas (1970), 22 Ohio St.2d 13, 14, 51 O.O.2d 35, 257 N.E.2d 371.
{¶ 16} Here the relators are the Ohio General Assembly, the Senate president, and the Speaker of the House. In their complaint, the Senate president and the Speaker of the House allege standing in their official capacities as presiding officers of the separate bodies of the General Assembly, as state legislators, as members of the Legislative Service Commission, on behalf of the Ohio General Assembly, and as citizens of the state of Ohio.
{¶ 17} We conclude that the Senate president and the Speaker of the House, as legislators who voted with the majority for passage of the bill, have standing to bring this action. It has been recognized that legislators at times have standing to challenge executive decisions. For example, in Coleman v. Miller (1939), 307 U.S. 433, 59 S.Ct. 972, 83 L.Ed. 1385, the United States Supreme Court held that state legislators who voted against ratifying a constitutional amendment had standing to bring an action in mandamus. Id. at 438, 59 S.Ct. 972, 83 L.Ed. 1385. That action sought to compel the secretary of the Kansas Senate to remove an endorsement on the resolution stating that it had been ratified by the Senate. Id. at 436, 59 S.Ct. 972, 83 L.Ed. 1385. In so holding, the Supreme Court noted that “at least the twenty senators whose votes, if their contention were sustained, would have been sufficient to defeat the resolution ratifying the proposed constitutional amendment, have an interest in the controversy which, treated by the state court as a basis for entertaining and deciding the federal questions, is sufficient to give the Court jurisdiction to review that decision.” Id. at 446, 59 S.Ct. 972, 83 L.Ed. 1385.
{¶ 18} The secretary of state cites Raines v. Byrd (1997), 521 U.S. 811, 830,117 S.Ct. 2312, 138 L.Ed.2d 849, in support of her request that this court hold that the Senate president and Speaker of the House lack standing. In Raines, the United States Supreme Court held that individual members of Congress lacked standing to challenge the constitutionality of the Line Item Veto Act because they “do not have a sufficient ‘personal stake’ in this dispute and have not alleged a sufficiently concrete injury to have established Article III standing.” Id.
{¶ 19} Raines, however, is not controlling. The congressional members in Raines challenged the constitutionality of legislation that had been passed by Congress, which they had merely voted against. Raines, 521 U.S. at 814, 117 S.Ct. 2312, 138 L.Ed.2d 849.
*391{¶ 20} Instead, this matter is akin to Coleman, which has been interpreted as standing “for the proposition that legislators whose votes would have been sufficient to defeat (or enact) a specific legislative Act have standing to sue if that legislative action goes into effect (or does not go into effect), on the ground that their votes have been completely nullified.” Raines, 521 U.S. at 823, 117 S.Ct. 2312, 138 L.Ed.2d 849. In this case, the Senate president and the Speaker of the House voted for the bill at issue, there were sufficient votes to pass the bill, and their votes would in effect be nullified by the governor’s veto and the secretary of state’s refusal to treat the bill as a validly enacted law. Therefore, we hold that the Senate president and the Speaker of the House, as legislators who voted for the bill, have the requisite standing to bring this mandamus action to prevent their votes from being nullified.
{¶ 21} This conclusion is consistent with State ex rel. Gilmore v. Brown (1983), 6 Ohio St.3d 39, 6 OBR 59, 451 N.E.2d 235, in which we decided the merits of a mandamus claim by a sole state representative who had cosponsored a bill that had been passed by the General Assembly and vetoed by the governor. In Gilmore, the relator sought a writ of mandamus to compel the governor and the secretary of state to certify and record the bill. Gilmore alleged that the governor’s attempted veto of the bill was invalid because the governor had not delivered it in compliance with Section 16, Article II of the Constitution. While we did not specifically address the issue of the relator’s standing in Gilmore, our decision to reach the merits in that case is consistent with the approach to legislator-standing here.
{¶ 22} Because we conclude that the Senate president and Speaker of the House have standing to sue, as legislators who voted with the majority for Am.Sub.S.B. No. 117, to prevent nullification of their individual votes, we need not, and therefore do not, consider their other proffered bases for standing. Additionally, because we conclude that relators Harris and Husted have standing, we do not reach the question whether the General Assembly has standing to sue in this case. Cf. Rumsfeld v. Forum for Academic & Institutional Rights (2006), 547 U.S. 47, 126 S.Ct. 1297, 1303, 164 L.Ed.2d 156, 167, fn. 2 (noting that the presence of one party with standing was sufficient to satisfy standing requirements).
IV
{¶ 23} In order to be entitled to the requested writ of mandamus, relators (i.e., the Senate president and Speaker of the House) must establish three elements. First, relators must show that they have a clear legal right to have the secretary of state treat Am.Sub.S.B. No. 117 as a duly enacted law for purposes of her *392statutory duties. Second, relators must show a corresponding clear legal duty on the part of the secretary of state to perform the requested acts. Finally, relators must demonstrate the lack of an adequate remedy in the ordinary course of the law. E.g., State ex rel. Boccuzzi v. Cuyahoga Cty. Bd. of Commrs., 112 Ohio St.3d 438, 2007-Ohio-323, 860 N.E.2d 749, ¶ 13. We first consider the secretary’s contention that relators have an adequate remedy at law.
{¶ 24} The secretary of state asserts that relators’ mandamus claim should be denied because relators have an adequate remedy in the ordinary course of law by way of a declaratory judgment that Am.Sub.S.B. No. 117 is a valid law. A writ of mandamus will not issue if there is a plain and adequate remedy in the ordinary course of law. State ex rel. Rashada v. Pianka, 112 Ohio St.3d 44, 2006-Ohio-6366, 857 N.E.2d 1220, ¶ 4; R.C. 2731.05.
{¶ 25} Nevertheless, “[i]n general, if declaratory judgment would not be a complete remedy unless coupled with extraordinary ancillary relief in the nature of a mandatory injunction, the availability of declaratory judgment does not preclude a writ of mandamus.” State ex rel. Mill Creek Metro. Park Disk Bd. of Commrs. v. Tablack (1999), 86 Ohio St.3d 293, 297, 714 N.E.2d 917. In this case, a declaratory judgment would not be complete without a mandatory injunction ordering the secretary to treat Am.Sub.S.B. No. 117 as a duly enacted law. See State ex rel. Evans v. Blackwell, 111 Ohio St.3d 1, 2006-Ohio-4334, 854 N.E.2d 1025, ¶ 39 (“Because a mandatory injunction is an extraordinary remedy, it does not constitute an adequate remedy in the ordinary course of law”). Therefore, relators do not have an adequate remedy in the ordinary course of law by way of a declaratory judgment.
{¶ 26} Relators request a writ of mandamus to compel the secretary of state to maintain and preserve Am.Sub.S.B. No. 117 as a duly enacted law and to fulfill each of the statutory duties imposed upon her regarding Am.Sub.S.B. No. 117.4 These duties include forwarding copies of each law to clerks of courts of common pleas; distributing the laws to county law libraries, county auditors, and the state library board; publishing and distributing session laws; and distributing laws and journals. See, e.g., R.C. 149.08, 149.09, 149.091, and 149.16. Relators also alleged that the secretary of state failed to follow the directive of R.C. 111.08, which specifies that the secretary of state “shall have charge of and safely keep *393the laws and resolutions passed by the general assembly and such other papers and documents as are required to be deposited in his office.” See Wrede v. Richardson (1907), 77 Ohio St. 182, 212, 82 N.E. 1072 (“The Secretary of State is the official custodian of our statute laws”). The secretary of state also has a duty to provide access to bills that have become law to the director of the Legislative Service Commission so that the director can ensure proper section numbering and codification of statutes. See R.C. 103.31.
{¶ 27} We have recognized that “[m]andamus will lie to compel [the secretary of state] to perform the official act of accepting and filing the law.” Maloney v. Rhodes (1976), 45 Ohio St.2d 319, 323, 74 O.O.2d 499, 345 N.E.2d 407. Similarly, mandamus is an appropriate action to compel the secretary of state to safely keep laws passed by the General Assembly and other documents required to be deposited in the secretary’s office and to ensure fulfillment of her various publication and distribution duties concerning enacted laws. See R.C. 111.08, 149.08, 149.09, 149.091, and 149.16.
{¶ 28} The secretary of state returned Am.Sub.S.B. No. 117 to the governor because she reasoned that the governor still had time on January 8 to veto the bill before it became law. In response, and to support their showing of a clear legal right and duty, relators claim that Am.Sub.S.B. No. 117 had already become law by January 8, 2007. Relators also claim that the secretary of state lacked authority to make a judicial determination that Am.Sub.S.B. No. 117 had not yet become a law and to transmit the bill to the governor after it had been duly filed by the governor’s predecessor in the office of the secretary of state.
V
{¶ 29} At issue is when the power of the governor to veto a bill under Section 16, Article II of the Ohio Constitution ceases. In the matter now before us, the determination of that issue depends upon when the ten-day period for the governor to veto a bill begins when the General Assembly adjourns sine die.
{¶ 30} Our analysis begins and ends with the Ohio Constitution, our state’s most fundamental law. We decide this case solely upon our considered understanding of the requirements expressed within the text of this governing document. The merit or wisdom of the policy contained within the legislature’s enactment is entirely outside the scope of our consideration.5
*394{¶ 31} The Ohio Constitution’s prescribed procedure for the creation of statutory law bears upon the fundamental allocation of authority between the legislative and executive branches of state government. This court acts within its proper constitutional role in construing Section 16, Article II, Ohio Constitution, when its meaning is squarely at issue, as it is in this case. Section 1, Article IV, Ohio Constitution (judicial power of the state vested in the courts).
{¶ 32} We hold that under Section 16, Article II of the Ohio Constitution, the ten-day period for the governor to act upon Am.Sub.S.B. No. 117 began to run on the date that the General Assembly adjourned sine die, which was December 26, 2006. The time for the governor, therefore, to act upon the bill expired, at the latest, on Saturday, January 6, 2007, and the attempted veto by the governor on Monday, January 8, 2007, was without effect. Consequently, as asserted by relators, Am.Sub.S.B. No. 117 had already become law by the time the secretary of state returned the bill to the governor on January 8, 2007.
A
{¶ 33} Once a bill has been passed by both houses of the General Assembly, it “shall be signed by the presiding officer of each house to certify that the procedural requirements for passage have been met and shall be presented forthwith to the governor for his approval.” Section 15(E), Article II, Ohio Constitution. If the governor approves the act and signs it, it becomes law. Section 16, Article II, Ohio Constitution. If the governor does not approve the act and vetoes it while the General Assembly is still in session, the bill is returned to the General Assembly. The General Assembly then may reconsider the act, if it chooses, and override the governor’s veto, in which case the act becomes law notwithstanding the governor’s veto. Id. This basic constitutional law is not in dispute in this case.
{¶ 34} What is in dispute is the computation of the ten-day time limit for the governor to act when the General Assembly has adjourned sine die. If the governor fails to act within the allotted ten days, the governor’s authority to veto a bill ceases. Section 16, Article II of the Ohio Constitution provides:
{¶ 35} “If a bill is not returned by the governor within ten days, Sundays excepted, after being presented to him, it becomes law in like manner as if he had *395signed it, unless the general assembly by adjournment prevents its return; in which case, it becomes law unless, ivithin ten days after such adjournment, it is filed by him, with his objections in writing, in the office of the secretary of state. The governor shall file with the secretary of state every bill not returned by him to the house of origin that becomes law without his signature.” (Emphasis added.)
{¶ 36} That provision of Section 16, Article II, has two clauses: the first pertains to bills presented to the governor when the General Assembly remains in session, and the second applies when the General Assembly has adjourned sine die. We have held that the reference in Section 16, Article II, to “adjournment” that “prevents * * * return” of a bill means adjournment of the General Assembly sine die. State ex rel. Gilmore v. Brown (1983), 6 Ohio St.3d 39, 6 OBR 59, 451 N.E.2d 235.
{¶ 37} The first part of the third paragraph of Section 16, Article II of the Ohio Constitution expressly provides that “[i]f a bill is not returned by the governor within ten days, Sundays excepted, after being presented to him, it becomes law in like manner as if he had signed it.” Accordingly, when the General Assembly is in session, the ten-day period during which a governor may sign a bill or return it to the General Assembly (i.e., with his veto message), and after which it becomes law without his signature, begins “after [the bill is] presented to him.”
{¶ 38} The second part of the provision states that if “the general assembly by adjournment prevents [the bill’s] return * * *, it becomes law unless, within ten days after such adjournment, it is filed by [the governor], with his objections in writing, in the office of the secretary of state.” (Emphasis added.)
{¶ 39} This second part prescribes a different rule to cover the situation in which the bill cannot be returned to the General Assembly because of its adjournment sine die. In that situation, unlike when the General Assembly is in session, the Constitution does not specify that the ten-day period begins to run from its presentment to the governor but instead specifies counting the ten days “after such adjournment.” We hold therefore that under Section 16, Article II of the Ohio Constitution, when the General Assembly adjourns sine die, preventing the return of a bill to the General Assembly, the bill “becomes law unless, within ten days after such adjournment,” it is filed by the governor with the governor’s objections in writing, in the office of the secretary of state.
{¶ 40} In the present matter, the ten-day period began to run on December 26, 2006, the day the General Assembly adjourned sine die, and ended, at the latest, on January 6, 2007. Whether or not Sundays are excluded from the ten-day count in the second part does not need to be determined here because under either situation, the ten days elapsed before Monday, January 8, 2007. Accordingly, when the governor attempted to veto the bill on January 8, 2007, the bill *396had already become law, and the governor lacked authority under Section 16, Article II, to veto it.
{¶ 41} Additionally, because Am.Sub.S.B. No. 117 had become law before January 8, 2007, the secretary had then and continues to have a duty to maintain and preserve it. R.C. 111.08. The secretary also has a duty to perform her other statutory responsibilities applicable to duly enacted laws. Those duties include “compil[ing], publish[ing], and distribut[ing]” the session laws, R.C. 149.091, forwarding copies of new laws to the courts of common pleas, R.C. 149.08, and county auditors and libraries, R.C. 149.09, and making available bills that have become law to the director of the Legislative Service Commission to ensure proper sectional numbering of statutes pursuant to R.C. 103.131.
{¶ 42} The secretary of state, however, contends that “ten days after such adjournment” applies only when the General Assembly presents a bill to the governor and then adjourns. But the secretary of state’s position, that when presentment follows adjournment “the ten-day after-presentment rule * * * governs,” lacks support in the text of the Constitution. For this reason, we must respectfully disagree with the similar view expressed by the dissents.
{¶ 43} One dissenting opinion premises its interpretation of the constitutional text on the idea that “[a]n adjournment cannot ‘prevent [a bill’s] return’ unless the bill is already * * * in the hands of the governor.” This is because, in the author’s view, the constitution “presumes that the governor has the bill in his possession.” ¶ 182 (Lanzinger, J., dissenting). But in our perhaps more literal reading, we believe that the language simply focuses on the type of adjournment that triggers application of the second part of the constitutional provision. That is, the phrase “prevents its return” distinguishes between a temporary recess of the General Assembly, during which the usual ten-days-from-presentment rule applies, see Gilmore, supra, from General Assembly’s adjournment sine die, a final adjournment of the legislative session that “prevents” the bill’s return to the General Assembly, and triggers the ten-days-from-adjournment rule.
{¶ 44} It may well be that the dissenters’ reading of the provision has the practical advantage of allowing the governor at least ten days in all cases to review bills enacted by the General Assembly. But with all due respect, we believe that our reading more closely comports with the constitutional text, which is the controlling factor.6
*397{¶ 45} The secretary of state also argues that Maloney v. Rhodes supports her proffered “ten-day-after-presentment” rule. In Maloney, the governor had signed a bill, but the secretary of state refused to file it because of the secretary’s determination that the bill had not been certified by the president pro tempore of the Senate, as required by Section 15(E), Article II, Ohio Constitution. Maloney, 45 Ohio St.2d at 320, 74 O.O.2d 499, 345 N.E.2d 407. In Maloney, we noted in our general discussion of Section 16, Article II, that “[i]f the General Assembly adjourns within the ten day period, * * * [the bill] becomes law unless the Governor, within ten days of the adjournment, files it with his objections in writing in the office of the Secretary of State.” (Emphasis added.) Id. at 324, 74 O.O.2d 499, 345 N.E.2d 407. The secretary suggests that this statement in Maloney assumes that this constitutional provision applies when a bill is presented to the governor before the General Assembly’s adjournment sine die.
{¶ 46} Maloney, however, did not address the question of how to count the ten-day period when adjournment precedes presentment. In Maloney, the governor had signed the bill. Cf. Section 16, Article II (“If the governor approves an act, he shall sign it, it becomes law and he shall file it with the secretary of state”). Accordingly, this statement in Maloney, which was not essential to the case’s holding, does not support the secretary’s argument.
B
{¶ 47} It has been suggested that requiring the governor’s written objections to a bill to be filed in the office of the secretary of state within ten days after the General Assembly’s adjournment sine die could undermine the governor’s ability to give full consideration to bills passed by the General Assembly at the end of a legislative session. However, we need not, and do not, decide the constitutional effect of a deliberate effort by the General Assembly to delay presentment of a bill for the purpose of reducing or eliminating a governor’s ten-day period after adjournment to veto a bill. Here, it is undisputed that this bill was presented to the governor for his review on December 27, 2006. There is nothing in the record to suggest that the governor objected to the date on which the General Assembly presented the bill to him. Indeed, the clerk of the Senate states in his affidavit that “it was determined with Governor Taft’s staff that [Am.Sub.S.B. No. 117] should be presented to Governor Taft on December 27, 2006.” Accordingly, the facts here do not require us to consider whether the presentation of Am.Sub.S.B. No. 117 to the governor contravened Section 15(E), Article II.
{¶ 48} Although we decline to decide the issue because it is not necessary to the determination of this case, we note that the General Assembly does not have constitutional free rein to withhold a bill that it has enacted from timely *398presentment to the governor. Section 15(E), Article II of the Ohio Constitution expressly requires the General Assembly to “present! ] [the bill] forthwith to the governor for his approval.” (Emphasis added.) This court has noted that the ordinary meaning of “forthwith” is “immediately,” or “promptly,” or “without delay.” See, e.g., Segar v. For Women, Inc., 110 Ohio St.3d 451, 2006-Ohio-4855, 854 N.E.2d 188, ¶ 9 (construing Civ.R. 4(A)). Ohio thus differs in that regard from other states whose constitutions do not or did not address the time during which the legislature must present bills to the governor. Cf. Cenarrusa v. Andrus (1978), 99 Idaho 404, 409, 582 P.2d 1082 (“There is no provision in our Constitution governing the time within which the legislature must present bills to the governor”); People ex rel. Petersen v. Hughes (1939), 372 Ill. 602, 610, 25 N.E.2d 75 (“The constitution contains no provision respecting the time within which the General Assembly shall present enacted bills to the Governor”). The concern expressed by those two cases and one of the dissenters herein — that the legislature would be able to defeat the governor’s veto power “merely by delaying presentment beyond the time in which the governor could act” — is not present here. Cenarrusa, 99 Idaho at 409, 582 P.2d 1082.
{¶ 49} Accordingly, counting the Constitution’s ten-day period from the General Assembly’s adjournment sine die rather than from the date the General Assembly presented the bill to the governor does not sanction deliberate delay in presentment of legislation for the purpose of impeding a governor’s ability to review bills.
VI
{¶ 50} For the above reasons, the time during which the governor could file Am.Sub.S.B. No. 117 with his objections with the secretary of state expired, at the latest, on Saturday, January 6, 2007, and therefore, the purported January 8, 2007 veto by the successor governor was ineffective. On the basis of this determination, we need not address relators’ alternative arguments in support of their request for relief.
{¶ 51} Accordingly, we grant a writ of mandamus to compel the secretary of state to treat Am.Sub.S.B. No. 117 as a validly enacted law and to fulfill all of the secretary’s statutory duties concerning that law, including maintaining and preserving Am.Sub.S.B. No. 117 as filed by the governor with the secretary’s office on January 5, 2007, making the law available to the director of the Legislative Service Commission so that codification duties with regard to newly enacted laws may be completed, and fulfilling each of the secretary’s other statutory duties imposed by R.C. Chapter 149 with regard to Am.Sub.S.B. No. 117.
*399{¶ 52} The parties did not request a stay of the effective date of the law to allow for circulation of referendum petitions, and we express no opinion on whether a stay may be permissible. Accordingly, Section lc, Article II of the Ohio Constitution provides for the effective date of Am.Sub.S.B. No. 117.
Writ granted.
Moyer, C.J., Lundberg Stratton and O’Connor, JJ., concur.
O’Donnell, J., concurs in judgment.
Pfeifer and Lanzinger, JJ., dissent.

. “An engrossed bill is one prepared and maintained by the clerk’s office, which reflects all amendments to the bill as introduced.” Maloney v. Rhodes (1976), 45 Ohio St.2d 319, 334, 74 O.O.2d 499, 345 N.E.2d 407 (Corrigan, J., concurring). See, also, Legislative Service Commission, Legislative Glossary, available online at http://www.lsc.state.oh.us/guidebook/glossary.pdf (an “engrossment” is “[t]he preparation of a copy of a bill by incorporating all of its amendments. The House or Senate Clerk’s office engrosses a bill before it is sent to the Rules Committee and before it is sent to the other house”).


. “An enrolled bill is one prepared by the clerk’s office of the originating house after passage by both houses. It is printed in the form of an act which reflects the engrossed bill passed by the General Assembly. The enrolled bill is the one presented to the * * * Governor for [his] signature[ ] and the Secretary of State for filing.” Maloney, 45 Ohio St.2d at 334, 74 O.O.2d 499, 345 N.E.2d 407 (Corrigan, J. concurring). See, also, Legislative Service Commission, Legislative Glossary, available online at http://www.lse.state.oh.us/guidebook,glossary.pdf (an “enrolled bill” is “[a] printed version of a bill that is prepared when the bill has passed both houses. The enrolled *388bill is signed by the Speaker of the House and the President of the Senate and becomes an act awaiting the Governor’s approval”).


. See Legislative Service Commission, Legislative Glossary, available online at http://www.lse.state. oh.us/guidebook/glossary.pdf (“Adjournment sine die (‘without a day’) refers to the final adjournment of a General Assembly”).


. In their complaint, relators also requested a writ of mandamus to compel the secretary to “change the entry in both the paper and electronic Journals she keeps to reflect the fact that Amended Substitute Senate Bill No. 117 was not vetoed and was filed with the Secretary of State on January 5, 2007.” Relators did not argue in their merit briefs specifically for a writ compelling the secretary to change the paper and electronic journals, as opposed to fulfilling the statutory duties of her office to keep Am.Sub.S.B. No. 117 as a law and treat it as such in performing her other statutory duties. Accordingly, we do not address the relator’s original request for a change to the paper and electronic journals kept by the secretary.


. The title of Am.Sub.S.B. No. 117 states that its purpose is “[t]o amend sections 1345.09, 2307.60, 2307.71, 2307.73, and 2317.02 of the Revised Code to specify the nature of damages that may be recovered in certain actions based on unfair or deceptive sales practices, to provide that a final judgment, entered after a trial or upon a plea of guilty in certain criminal actions generally *394precludes the offender from denying any fact essential to sustain that judgment when entered in evidence in a civil proceeding that is based on the criminal act, to make an exception to the attorney-client privilege for communications related to an attorney’s aiding or furthering an ongoing or future commission of bad faith by a client that is an insurance company, to prohibit the use of enterprise theories of liability against manufacturers in product liability claims, and to include public nuisance claims under the definition of product liability claims.”


. The federal cases relied upon by one of the dissenting opinions also do not prescribe the meaning of the differently worded Ohio constitutional provision. A president’s failure to return a bill to Congress with a veto message after Congress’s adjournment results in the bill not becoming law. However, Ohio has no pocket veto, and a governor’s failure to return a bill within the prescribed time results, instead, in the bill becoming law — which is a significant difference. Cf. Clause 2, Section 7, Article I, United States Constitution.